DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: RCE and Arguments/Remarks dated December 17, 2021 to claims 1 – 18 in regards to rejection of Porat (U.S. Patent Publication No 2013/0152970 A1) in view of Barcelos et al. (U.S. Patent Publication No. 2016/0244988 A1) are found to be persuasive and after further consideration, independent claims 1 and 7 are allowable.  Further, claims 18 – 20 were identified as allowable in the Non-Final Office Action dated September 17, 2021.
Although Porat in view of Barcelos, generally teach a pool cleaner control system with the limitations of the claim, Porat, alone or in combination with Barcelos, fails to teach, suggest or make obvious  a pool cleaner control system with a controller in communication with the imaging device, wherein the controller identifies candidate debris from the at least one primary image, analyzes at least two potential candidate debris-containing pathways, and determines which of the at least two potential candidate debris-containing pathways is an optimal cleaning pathway for each of the at least one primary image, and navigates the pool cleaner to the candidate debris along the optimal cleaning pathway until the aquatic environment is clean, and in combination with the additional elements of the claim as required by claims 1 and a pool cleaner control system with a controller in communication with the imaging device, the controller to track the objects to be removed from the aquatic environment; and determine which of the tracked objects to be removed from the aquatic environment should be removed next as required by claim 7.  
Claim 2 – 6, 8 – 17 and 21 are allowable as being dependents of allowed claims 1, 7 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KATINA N. HENSON/Examiner, Art Unit 3723